Citation Nr: 0100884	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis and diskectomy secondary to trauma to neck from 
seizure disorder.  

2.  Entitlement to service connection for headaches secondary 
to concussion/head injury sustained as a result of seizure 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION 

The veteran served on active duty from February 1960 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in March 1999 denying service connection for 
cervical spondylosis and diskectomy secondary to trauma to 
neck from seizure disorder, and for headaches secondary to 
concussion/head injury sustained as a result of seizure 
disorder.  


REMAND

The veteran argues in his substantive appeal that the neck 
disability for which he underwent surgery on two occasions 
after service was incurred not only during the seizure that 
occurred in service in 1961, but in subsequent seizures.  To 
date the RO has not addressed that argument, but has instead 
focused on whether the neck injury was sustained in the 
seizure that occurred in service in 1961.  In the rating 
decision on appeal, and in the Statement of the Case 
furnished to the veteran and his representative in July 1999, 
the RO noted the VA neurological examiner conducted the 
December 1998 examination without the benefit of a review of 
the claims folder.  The RO found that examiner's opinion had 
no probative value, but then did not obtain a new 
neurological examination that was conducted following a 
review of the veteran's records.  

With regard to the claim of entitlement to service connection 
for headaches secondary to concussion/head injury sustained 
as a result of seizure disorder, the Board notes that claim 
was denied as being not well-grounded.  As explained in 
detail below, the concept of a well-grounded claim is no 
longer for consideration in developing and adjudicating 
claims for VA benefits.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for cervical 
spondylosis and diskectomy, and for 
headaches since relevant records were 
last obtained.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
neurological examination to identify to 
the extent possible whether the veteran 
has a disability manifested by headaches, 
and if so, the etiology, nature and 
severity of that disability.  The claims 
folder and a copy of this Remand should be 
made available to the examiner for review 
before the examination.  All testing 
deemed necessary should be performed.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any headache disability 
diagnosed is related to service, to 
include the appellant's assertion that he 
has headaches as the result of head trauma 
sustained during and after service when he 
had seizures.  The examiner should also 
opine as to whether a headache disability, 
if any, found to be present in this 
veteran is etiologically related to his 
service-connected seizure disorder.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

3.  The veteran should be afforded a VA 
orthopedic examination to identify to the 
extent possible the etiology of the 
veteran's cervical spondylosis and 
diskectomy.  The claims folder and a copy 
of this Remand should be made available to 
the examiner for review before the 
examination.  All testing deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran's cervical 
spondylosis and diskectomy are related to 
service, to include the appellant's 
assertion that he sustained a neck injury 
that resulted in diskectomy during a 
seizure in service or during seizures 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


